FRANK, Judge.
James Timonere was convicted of racketeering, trafficking, and conspiracy to traffic in cocaine. On an earlier occasion we reversed his sentence and remanded for resen-tencing within the guidelines. Timonere v. State, 631 So.2d 1138 (Fla. 2d DCA 1994). The current appeal arises from resentencing. Timonere contends that the trial court failed to abide by our mandate by stacking minimum mandatory terms of imprisonment. We agree that such stacking was inappropriate and we remand for resentencing pursuant to Barry v. State, 654 So.2d 1229 (Fla. 2d DCA 1995).
Remanded.
THREADGILL, C.J., and FULMER, J., concur.